DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements detailed on page 30, lines 19-30 of the specification which state “dotted line 807” and “dotted line 805” cannot not be clearly discerned from the drawings. The same section mentions “dashed line 908” for which the examiner has not found on either Figure 8a or 8b. Did the applicant intend the 908 to be 809? The examiner asks that the dashed and dotted be made easily apparent when looking at the drawings. The above elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to non-statutory subject matter as the claim recites "Computer-readable media". The specification states in the last paragraph of page 31 that “computer-readable media may be non-transitory”. The examiner has determined this language to be open ended and leave open the possibility for an embodiment of the claims to use transitory media such as signals per se. The claims may be directed to components involving signals encoded with functional descriptive material that do not fall within any of the categories of statutory subject matter as set forth in 35 U.S.C. 101. The claim may be amended by changing "Computer-readable media" to --"non-transitory computer-readable media" --, thus excluding that portion of the scope covering transitory signals. The scope of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takaoka et al. [US2020/0159454]. Takaoka teaches large-scale storage system and data placement method in large-scale storage system.

Regarding claims 1, 11, and 20, Takaoka teaches a method of replicating data from a host storage system to a target storage system [Takaoka paragraph 0181, first lines “…in a case in which the data read in Step 563 is one in the redundant group 25 in the other-system storage module 2, the read logic 211 performs a process for creating a 
determining to replicate a first logical storage element on the source storage system [Takaoka figure 5, feature 21a and 2702] to a second logical storage element on the target storage system [Takaoka figure 5, feature 21b, 2708 and paragraph 0181, first lines “…in a case in which the data read in Step 563 is one in the redundant group 25 in the other-system storage module 2, the read logic 211 performs a process for creating a replica of the data and storing the replica in the own-system redundant group 25…”], wherein the first logical storage element defines a first data portion having a first value [Takaoka figure 5, feature 2702 “A”]; 
determining that a third logical storage element on the target storage system defines a second data portion having the first value [Takaoka figure 5, feature 272e and 2502]; and 
replicating the first logical storage element to the second logical storage element [Takaoka paragraph 0181, most lines “…the read logic 211 performs a process for creating a replica of the data and storing the replica in the own-system redundant group 25.…”] by establishing a deduplication relationship between the second logical storage element and the third logical storage element on the target storage system [Takaoka figure 5, feature 2708 and 2502 “A” and “A`”] without transmitting the first data portion from the source storage system to the target storage system [Takaoka paragraph 0077, most lines “…data unit 2702 in the cache space 270a and the data unit 2703 in the cache space 270b are deduplicated data units, and that the duplicated data with the deduplicated data units is managed as the data unit 2708 in the volume 27e. In addition, the compressed data of the data unit 2708 is managed as the compressed data 2502 and stored in the page 251e similarly to the above…”].

Regarding claim 2 and 12, as per claim 1, Takaoka teaches sending a communication to the target storage system that specifies to the target storage system to establish the deduplication relationship between the second logical storage element and the third logical storage element [Takaoka paragraph 0052, first lines “…The controllers 21 apply deduplication to the data units 2702, 2703, 2704, and 2706 and associate the data units 2702, 2703, 2704, and 2706 with common compressed data 2502 “A′.”…”], wherein the deduplication relationship is established in response to the communication [Takaoka paragraph 0039, last lines “…The controllers 21 can mutually communicate with each other by a controller-to-controller network 3 connected to the controllers 21 via the controller-to-controller connection ports 26, and can even communicate with the controllers 21 in a different storage module 2. The controller-to-controller network 3 enables each controller 21 to input/output data to/from the redundant group 25 in the different storage module 2 or other-system storage module…”].

Regarding claim 3 and 13, as per claim 1, Takaoka teaches sending a communication to the target storage system that specifies that the target storage system copy the third logical storage element to the second logical storage element [Takaoka paragraph 0040, last lines “…to input/output data to/from the redundant group 25 in the same storage module 2 is referred to as “own-system input/output” in contrast with the other-system input/output.”], wherein the deduplication relationship is established in response to the communication [Takaoka paragraph 0077, most lines .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. [US2020/0159454] in view of Madan et al. [US8,620,886]. Takaoka teaches large-scale storage system and data placement method in large-scale storage system. Madan teaches host side deduplication.

Regarding claim 4 and 14, as per claim 1, Takaoka teaches establishing the deduplication relationship includes: 
in response to receiving the communication, executing a copy command on the third logical storage element [Takaoka paragraph 0214, last lines “…The cyclic process logic 216 replicates the compressed data so that the data unit subjected to the other-system input/output is processed by the own-system input/output in advance, independently of the process in response to an input/output request from the computing machine 4…”]. Takaoka fails to explicitly teach in accordance with a SCSI protocol. However, Madan does teach copy commands in accordance with a SCSI protocol [Madan column 11, lines 53-55 “…implemented through a SCSI EXTENDED XCOPY 
Takaoka and Madan are analogous arts in that they both deal with data deduplication.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takaoka’s replication and deduplication with Madan’s deduplication methods for the benefit of reducing network traffic and bandwidth utilization [Madan column 1, lines 5-8 “…reduce network traffic and bandwidth utilization…”].
Takaoka teaches wherein the target system is configured to establish deduplication relationships in response to executing the copy command [Takaoka paragraph 0052, first lines “…The controllers 21 apply deduplication to the data units 2702, 2703, 2704, and 2706 and associate the data units 2702, 2703, 2704, and 2706 with common compressed data 2502 “A′.”…”].

Regarding claim 5, as per claim 1, Madan teaches establishing a deduplication relationship results in the second logical storage element including a pointer to a physical storage location or metadata structure corresponding to the second logical storage element [Madan columns 3, line 63-column 4, line 4 “…deduplication notification may comprise an instruction for the storage server to create a reference pointer within a destination location associated with the write request, where the reference pointer references a source location comprising an instance of the writeable data (already) stored by the storage server. In this way, the storage server may merely .

Allowable Subject Matter
Claims 6-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6-10 and 15-19, the prior art of record. either alone or in combination, fails to explicitly teach determining that a fourth logical storage element on the source storage system defines the second data portion having the first value and determining that the fourth logical element is configured for replication to the third logical storage element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vijayan Retnamma et al.  		[US2012/0150826] 	Vijayan teaches media agents that control deduplication and replication of storage devices.
Chennamsety et al. 			[US2015/0331756]  Chennamsety teaches multiple different mapping schemes.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139